Title: Matthew Ridley to John Adams, 10 February 1784
From: Ridley, Matthew
To: Adams, John


        
          Dear Sir
          Paris February the 10. 1784
        
        I am honored with yours of the 25th: Ulto. You will perhaps have heard by other hands the heavey loss I have met with— Mrs. Ridley died the 21st. Ulto. I am highly sensible of your kind wishes— If the kind concern of Friends & the sincere Prayers of an Affectionate Husband could have averted the Event I had still been bless’d with her! Itis a Subject I must drop.— Thank God! my Son Essex is in good Health.
        What the Roman in Heaven may think of the use made of his Name & plough I know not? But certain itis that many on Earth who may not possess all the stiff Virtue of a Cincinnatus think that both his Name & plough are strangely abused. Officers, serving under an Absolute Monarch & whose elevations depend on Wars and Broils, arranging themselves under the revered Name of Cincinnatus!—preposterous Idea!; And is I think only to be equalled by the permission given to them to carry at the Same Button Hole, with the Decoration of a King the Golden trinket of a set of Individuals assuming to themselves the power of creating dinctinctions hitherto unknown to themselves or Fellow Citizens— I cannot say who was the Inventor, but that the Idea is French I have no doubt, none but

such could have imagined a Bit of Ribon with a Trinket at the End of it to make one Citizen contemn the other.
        I hope & believe our Officers have not weighd the tendency of this Business— Pity itis that some one of Influence had not stopd it in time—After decorating the French Officers with it by Permission of the King I fear every Chevalier will be too tenacious of the distinction to relinquish it— The only mode I know to succeed in this would be Ridicule & that of the most pointed kind both here and in America— The difficulty will be how to convey the Ridicule properly into this Country. Otherwise one might say to a Chevalier of the Royal Order. “Le Ruban que vous portez n’est pas grande chose Aujourdhui Celui d’une societé des Individus est attaché a la meme Boutonniere par parmission de Votre Roi et consequemment les Particuliers sont en Etat de confuer de distinctions aufin eclatantes & honorables que votre Saint Roi Louis. Nous avons plusieurs Ordres en Amerique— Les Francs Maçons, Les fils de St. Patrick Les fils de St. Andrew et Les fils de St. Tamminy (Roi Indien) On dit que tous ces Ordres ont intention d’envoyer un de Leur societé en France pour solicite la permission du Roi que tous les Officiers Francois sans distinction puissent porter L’Embleme de leur Ordre. Quel Bonheur pour ceux qui ont si long temps soupiré pour un Morceau de Ruban. Allors mon Ami, Courage vous ne serez pas oublié, et j’espere qu’on ne tardera pas d’y adjouter un Collet—de Chervre.— pour ceux qui ont le Manie des Rubans.[”]
        I am sorry indeed for what you tell me about Mr. Morris’s Bills— Still I hope something will be done about them for I dread the Event of their going back.—
        The late Loan here for 100 Millions is quite filled & upon the same terms they might I believe have had as much more. Every thing seems quiet—& it is said the differences between Russia & the Porte are settled.— Confusion I hear prevails in England & indeed it appears they take great pains there to create disorder.
        The Doctors complaint continues much the same—not very troublesome.— Mr Grand & Family well as are all your Friends— Mr Jay has been returned about a Fortnight—
        With the Money you left I paid your Appartments. ₶744.— Letters received at sundry times ₶78.15 & the remainder I have paid to Mr Barclay whom you will please to call upon for it amounting ₶377.15—
        The packet that carried out Mr. Thaxter is returned but has brought very few Letters. A Vessel is arrived in London left

Annapolis the 6th. of January. The Members of Congress excepting the President were there. As the Captain got under sail he heard the Guns fire & therefore supposes he was arrived & that a House was made up—
        Remember me kindly to your Son— Mrs. Barclay & Family are well & join in best wishes— I am with Respect Dr Sir / Yr. mo Obedt Servt
        
          Matt: Ridley
        
      